Rule 1910.16-4. Support Guidelines. Calculation of Support Obligation, Formula.

                                        * * *

[(d) Divided or Split Physical Custody. When Each Party Has Primary Custody
of One or More of the Children. Varied Custodial Schedules.

       (1) Divided or Split Physical Custody. When Each Party Has Primary
Custody of One or More of the Children. When calculating a child support
obligation, and one or more of the children reside primarily with each party, the
court shall offset the parties’ respective child support obligations and award the
net difference to the obligee as child support. For example, if the parties have
three children, one of whom resides with Father and two of whom reside with
Mother, and their net monthly incomes are $2,500 and $1,250 respectively,
Father’s child support obligation is calculated as follows. Using the schedule in
Rule 1910.16-3 for two children at the parties’ combined net monthly income of
$3,750, the amount of basic child support to be apportioned between the parties
is $1,200. As Father’s income is 67% of the parties’ combined net monthly
income, Father’s support obligation for the two children living with Mother is
$804. Using the schedule in Rule 1910.16-3 for one child, Mother’s support
obligation for the child living with Father is $276. Subtracting $276 from $804
produces a net basic support amount of $528 payable to Mother as child support.

       When calculating a combined child support and spousal or alimony
pendente lite obligation, and one or more children reside with each party, the
court shall offset the obligor’s spousal and child support obligation with the
obligee’s child support obligation and award the net difference to the obligee as
spousal and child support. When one or more of the children resides with each
party then, in calculating the spousal support or alimony pendente lite obligation,
the court shall deduct from the obligor’s income both the support owed for the
child or children residing with the obligee, as well as the direct support the
obligor provides to the child or children living with the obligor, calculated in
accordance with the guidelines as if the child or children were not living with the
obligor.

       (2) Varied Custodial Schedules. When the parties have more than one child
and each child spends different amounts of partial or shared custodial time with
the obligor, the trier of fact shall add the percentage of time each child spends
with the obligor and divide by the number of children to determine the obligor’s
percentage of custodial time. If the average percentage of time the children spend
with the obligor is 40% or more, the provisions of subdivision (c) above apply.
      Example 1. The parties have two children and one child spends 50% of the
time with the obligor and another spends 20% of the time with the obligor. Add
those percentages together and divide by the number of children (50% plus 20% =
70% divided by 2 children = 35% average of the time with the obligor). Pursuant to
subdivision (c), the obligor does not receive a reduction in the support order for
substantial parenting time.

      Example 2. The parties have three children. Two children spend 50% of the
time with the obligor and third child spends 30% of the time with the obligor. Add
the percentages of custodial time for all three children together and divide by the
number of children (50% plus 50% plus 30% = 130% divided by three children =
43.33% average percentage of time with the obligor). Pursuant to subdivision (c),
the obligor receives a reduction in the support order for substantial parenting
time.

      Note: In cases with more than one child and varied partial or shared
custodial schedules, it is not appropriate to perform a separate calculation for
each child and offset support amounts as that method does not consider the
incremental increases in support for more than one child built into the schedule
of basic child support.]

(d)   Divided or Split Physical Custody. When Each Party Owes Child Support to the
Other Party. Varied Partial or Shared Custodial Schedules.

        (1)    Divided or Split Physical Custody. When Each Party Owes Child Support
to the Other Party. When calculating a child support obligation and each party owes
child support to the other party as a result of the custodial arrangement, the court shall
offset the parties’ respective child support obligations and award the net difference to
the obligee as child support.

       Example 1. If the parties have three children, one child resides with Mother and
two children reside with Father, and their net monthly incomes are $2,500 and $1,250
respectively, Mother’s child support obligation is calculated using the schedule in
Pa.R.C.P. No. 1910.16-3 for two children at the parties’ combined net monthly income
of $3,750. The amount of basic child support to be apportioned between the parties is
$1,200. As Mother’s income is 67% of the parties’ combined net monthly income,
Mother’s support obligation for the two children living with Father is $804. Father’s child
support obligation is calculated using the schedule in Pa.R.C.P. No. 1910.16-3 for one
child at the parties’ combined net monthly income of $3,750. The amount of basic child
support to be apportioned between the parties is $836. Father’s support obligation for
the child living with Mother is $276. Subtracting $276 from $804 produces a net basic
support amount of $528 payable to Father as child support.


                                             2
        Example 2. If the parties have two children, one child resides with Mother and
the parties share custody (50% - 50%) of the other child, and the parties’ net monthly
incomes are as set forth in Example 1. The child support obligation is calculated using
the schedule in Pa.R.C.P. No. 1910.16-3 for the one child primarily residing with Mother
at the parties’ combined net monthly income of $3,750, the amount of basic child
support to be apportioned between the parties is $836. Father’s income is 33% of the
parties’ combined net monthly income, and the support obligation for the child living with
Mother is $276. For Mother’s obligation for the child with the 50% - 50% shared
custody arrangement, using the schedule in Pa.R.C.P. No. 1910.16-3 for one child at
the parties’ combined net monthly income of $3,750, the amount of basic child support
to be apportioned between the parties is $836. Mother’s proportionate share of the
combined net incomes is 67%, but it is reduced to 47% after applying the shared
parenting time adjustment for 50% custody under subdivision (c). Mother’s child
support obligation for the shared custody child is $393 ($836 X 47%). As Mother’s
obligation is greater than Father’s obligation, Father is the obligee and receives the net
of the two obligations by subtracting $276 from $393, or $117.

        (2)   Varied Partial or Shared Custodial Schedules. When the parties have
more than one child and each child spends either (a) different amounts of partial or
shared custodial time with the party with the higher income or (b) different amounts of
partial custodial time with the party with the lower income, the trier of fact shall add the
percentage of time each child spends with that party and divide by the number of
children to determine the party’s percentage of custodial time. If the average
percentage of custodial time the children spend with the party is 40% or more, the
provisions of subdivision (c) apply.

      Example 1. The parties have two children and one child spends 50% of the
time with Mother, who has the higher income, and the other child spends 20% of the
time with Mother. Add those percentages together and divide by the number of children
(50% plus 20% = 70% divided by 2 children = 35% average time with Mother).
Pursuant to subdivision (c), Mother does not receive a reduction in the support order for
substantial parenting time.

       Example 2. The parties have three children. Two children spend 50% of the
time with Mother, who has the higher income, and the third child spends 30% of the
time with Mother. Add the percentages of custodial time for all three children together
and divide by the number of children (50% plus 50% plus 30% = 130% divided by three
children = 43.33% average percentage of time with Mother). Pursuant to subdivision
(c), Mother receives a reduction in the support order for substantial parenting time.

      Example 3. The parties have three children, Mother has primary custody (60% -
40%) of one child, Father has primary custody (60% - 40%) of one child, and the parties
share custody (50% - 50%) of the third child. The parties’ net monthly incomes are

                                              3
$2,500 (Mother) and $1,250 (Father). As a result of the custodial arrangement, Father
owes support for the child in the primary custody of Mother and Mother owes support for
the child in the primary custody of Father and for the child shared equally between the
parties. Father’s child support obligation is calculated using the schedule in Pa.R.C.P.
No. 1910.16-3 for one child at the parties’ combined net monthly income of $3,750. The
amount of basic child support to be apportioned between the parties is $836. Father’s
proportionate share of the combined net incomes is 33%, but is reduced to 23% after
applying the shared parenting time adjustment for 40% custody under subdivision (c).
Father’s child support obligation for this child is $192 ($836 X 23%). Mother’s child
support obligation is calculated using the schedule in Pa.R.C.P. No. 1910.16-3 for two
children at the parties’ combined net monthly income of $3,750. The amount of basic
child support to be apportioned between the parties is $1,200. Mother has varying
partial or shared custody of the two children (40% and 50%). Under subdivision (d)(2),
the custodial time is averaged or in this case 45%. Mother’s proportionate share of the
combined net incomes is 67%, but it is reduced to 52% after applying the shared
parenting time adjustment for 45% custody under subdivision (c). Mother’s child
support obligation for these children is $624 ($1,200 x 52%). Offsetting the support
amounts consistent with subdivision (d)(1), Mother’s obligation is greater than Father’s
obligation, and Father is the obligee receiving the net of the two obligations by
subtracting $192 from $624, or $432.

        Note: In cases with more than one child and varied partial or shared custodial
schedules, it is not appropriate to perform a separate calculation for each child and
offset support amounts as that method does not consider the incremental increases in
support for more than one child built into the schedule of basic child support.

        (3) When calculating a combined child support and spousal or alimony
pendente lite obligation and one or more children reside with each party, the court shall
offset the obligor’s spousal and child support obligation with the obligee’s child support
obligation and award the net difference to the obligee as spousal and child support. If
one or more of the children resides with each party then, in calculating the spousal
support or alimony pendente lite obligation, the court shall deduct from the obligor’s
income both the support owed for the child or children residing with the obligee, as well
as the direct support the obligor provides to the child or children living with the obligor,
calculated in accordance with the guidelines as if the child or children were not living
with the obligor.
                                           * * *




                                             4